Case 1:20-cv-02464-RPK-VMS Document 10 Filed 01/22/21 Page 1 of 1 PageID #: 34




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK



 RODRIGO ANTONIO ZUNIGA CESPEDES,                                       20-cv-02464
 individually and on behalf of others similarly
 situated,                                                              REQUEST FOR
                                                                       CERTIFICATE OF
                                Plaintiff,                                DEFAULT

                -against-

 NEWMARK WOOD WORKING GROUP INC.
 (D/B/A NEWMARK FURNITURE ) and RON
 MARKS ,

                               Defendants.


         TO:    DOUGLAS C. PALMER
                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF NEW YORK

       Please enter the default of Newmark Wood Working Group INC. (d/b/a Newmark

Furniture) and Ron Marks, pursuant to Rule 55(a) of the Federal Rules of Civil Procedure for

failure to plead or otherwise defend this action as fully appears from the court file herein.



 Dated: New York, New York
        January 22, 2021

                                                        /s/ Michael Faillace
                                                        Michael Faillace, Esq.
                                                        MICHAEL FAILLACE &ASSOCIATES, P.C.
                                                        60 East 42nd St., Suite 4510
                                                        New York, New York 10165
                                                        Tel: (212) 317-1200
